Supplement to calvert BALANCED PORTFOLIO CALVERT EQUITY PORTFOLIO CALVERT SOCIAL INDEX FUND CALVERT ENHANCED EQUITY PORTFOLIO CALVERT CAPITAL ACCUMULATION FUND CALVERT INTERNATIONAL EQUITY FUND CALVERT INTERNATIONAL OPPORTUNITIES FUND CALVERT SMALL CAP FUND CALVERT GLOBAL ALTERNATIVE ENERGY FUND CALVERT GLOBAL WATER FUND CALVERT LARGE CAP VALUE FUND CALVERT EQUITY INCOME FUND CALVERT CONSERVATIVE ALLOCATION FUND CALVERT MODERATE ALLOCATION FUND calvert aggressive ALLOCATION FUND Calvert Equity and Asset Allocation Funds Prospectus Class A, B, C and Y dated January 31, 2012 Date of Supplement: July 30, 2012 Under “How to Buy Shares – Reduced Sales Charges – Other Circumstances” on page 88 of the Prospectus, in the sentence that begins: “There is no sales charge on shares of any Calvert Fund sold to or constituting the following:”, the additional bullet point below is inserted after the fourth bullet point and before the fifth bullet point. “• clients of financial intermediaries who have self-directed brokerage accounts that may or may not charge transaction fees to customers. Such shares are only available through self-directed brokerage service platforms or similar sales channels in which commissions customarily are not imposed;”
